DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg.7 line 7-pg.9, filed 12/15/20, with respect to the rejection(s) of claim(s) 1-2, 4, 6-8, 10-11 and 21-24 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Silver (U.S. Pub No. 20180133416) in view of Scalici (U.S. Pub No. 20130096399) and further in view of Oruklu (U.S. Pub No. 20140358077).
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-14, 19 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver (U.S. Pub No. 20180133416) in view of Scalici (U.S. Pub No. 20130096399) and further in view of Oruklu (U.S. Pub No. 20140358077).

Regarding claim 2, the modified method of Silver discloses wherein talking corrective action includes adding gas into the surgical cavity if one or more gas species in the plurality of gas species is outside of the respective desired range so as to bring a composition of gas species in the surgical cavity within the respective desired range ([0054]). The insufflator is connected to the controller which functions to take corrective action by adding gas.
Regarding claim 4, the modified method of Silver discloses wherein taking corrective action includes instructing an insufflator (121) to flush the surgical cavity with carbon dioxide ([0043]).
Regarding claim 5, the modified method of Silver discloses wherein taking corrective action includes disabling a device to prevent harm to the patient ([0059]).  The device will stop which is disabling the device.
Regarding claim 6, since the method of Silver has been modified with the sensors and upstream placement of Scalici and Oruklu. It would be obvious to one of ordinary skill in the art wherein monitoring for a plurality of gas species in a gas flow from the surgical cavity involves continuously monitoring the flow of gas.
Regarding claim 7, since the method of Silver has been modified with the sensors and upstream placement of Scalici and Oruklu. It would be obvious to one of ordinary skill in the art wherein monitoring for a plurality of gas species in a gas flow from the surgical cavity involves continuously monitoring the flow of gas.

Regarding claim 9, the modified method of Silver discloses wherein the gas flow from the surgical cavity results from recirculating gas from the surgical cavity ([0041], [0043]). The insufflator recirculates gas.
Regarding claim 11, the modified method of Silver discloses wherein taking corrective action includes delivering a flow of gas into the surgical cavity from an insufflator (121) ([0043]).
Regarding claim 12, since the modified method of Silver has been modified with the sensors of Scalici. It would be obvious to one of ordinary skill in the art wherein determining if the plurality of gas species measured in the gas flow from the surgical cavity are each within a respective desired range involves determining if the composition of gas species includes a concentration of Carbon Dioxide (CO2) that is below a specified level.
Regarding claim 13, since the modified method of Silver has been modified with the sensors of Scalici. . It would be obvious to one of ordinary skill in the art wherein adding gas into the surgical cavity involves adding Carbon Dioxide (C02) into the surgical cavity if the concentration of Carbon Dioxide (C02) is below the specified level so to increase the concentration of Carbon Dioxide (CO2) in the surgical cavity above the specified level.
Regarding claim 14, since the modified device of Silver has been modified with the sensors of Scalici. It would be obvious to one of ordinary skill in the art wherein 
Regarding claim 19, since the modified device of Silver has been modified with the sensors of Scalici. It would be obvious to one of ordinary skill in the art wherein monitoring for a plurality of gas species and determining if the gas species measured includes monitoring for and determining if Methane (CH4)([0054]-Methane) is within a respective desired range.
Regarding claim 23, since the device of Silver has been modified with the sensors of Scalici and placed upstream using Oruklu. It would be obvious to one of ordinary skill in the art wherein monitoring includes using a sensor that is positioned in line with a main gas flow coming from the surgical cavity.
Regarding claim 24, since the device of Silver has been modified with the sensors and upstream placement of Scalici and Oruklu.  It would be obvious to one of ordinary skill in the art wherein monitoring includes using a sensor that is positioned to sample from a stream of gas flow parallel with a main gas flow coming from the surgical cavity.
Claims 3, 15-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver (U.S. Pub No. 20180133416) in view of Scalici (U.S. Pub No. 20130096399) in view of Oruklu (U.S. Pub No. 20140358077) and further in view Esposito (U.S. Pub No. 9521963).
Regarding claim 3, the modified method of Silver fails to disclose wherein taking corrective action includes warning a user of non-ideal gas composition. Esposito 
Regarding claim 15, the modified device of Silver discloses the sensor (Scalici 54), However, modified Silver fails to disclose monitoring for a plurality of gas species and determining if the gas species measured includes monitoring for and determining if Oxygen (O2) is within a respective desired range. Esposito discloses a respiratory component system for communication with adaptor and sensor. Esposito discloses the sensor (20) for monitoring for a plurality of gas species includes a gas species sensor that is sensitive to Oxygen (O2) concentration (Col. 7 lines 26-41). It would be obvious to one of ordinary skill in the art before the effective filing date to modify the sensor of modified Silver with the sensor of Esposito for monitoring for a plurality of gas species and determining if the gas species measured includes monitoring for and determining if Oxygen (O2) is within a respective desired range. This allows for the sensor used to be capable of measuring an additional characteristic associated with a flow of gas (Col. 7 lines 26-28).
Regarding claim 16, the modified device of Silver discloses the sensor (Scalici 54), However, modified Silver fails to disclose monitoring for a plurality of gas species and determining if the gas species measured includes monitoring for and determining if Nitrous Oxide (NO2) is within a respective desired range. Esposito discloses a respiratory component system for communication with adaptor and sensor. Esposito 2) concentration (Col. 7 lines 26-41). It would be obvious to one of ordinary skill in the art before the effective filing date to modify the sensor of modified Silver with the sensor of Esposito for monitoring for a plurality of gas species and determining if the gas species measured includes monitoring for and determining if Nitrous Oxide (NO2) is within a respective desired range. This allows for the sensor used to be capable of measuring an additional characteristic associated with a flow of gas (Col. 7 lines 26-28).
Regarding claim 20, the modified device of Silver discloses the sensor (Scalici 54), However, modified Silver fails to disclose monitoring for a plurality of gas species and determining if the gas species measured includes monitoring for and determining if one or more of Xenon (Xe), Argon (Ar), Desflurane, Isoflurane, and/or Carbon Monoxide (CO) is within a respective desired range. Esposito discloses a respiratory component system for communication with adaptor and sensor. Esposito discloses the sensor (20) for monitoring for a plurality of gas species includes a gas species sensor that is sensitive to Carbon Monoxide (CO) concentration (Col. 7 lines 26-41). It would be obvious to one of ordinary skill in the art before the effective filing date to modify the sensor of modified Silver with the sensor of Esposito for monitoring for a plurality of gas species and determining if the gas species measured includes monitoring for and determining if Carbon Monoxide (CO) is within a respective desired range. This allows for the sensor used to be capable of measuring an additional characteristic associated with a flow of gas (Col. 7 lines 26-28).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver (U.S. Pub No. 20180133416) in view of Scalici (U.S. Pub No. 20130096399) in view of Oruklu (U.S. Pub No. 20140358077) and further in view of Mantell (U.S. Pub No. 20170274160).
Regarding claim 10, the modified method of Silver fails to disclose wherein the gas flow from the surgical cavity results from intermittently leaking gas from the surgical cavity. Mantell discloses an insufflation system. Mantell discloses a gas line (124) and a pressure management system that sends has intermittently ([0051]). It would be obvious to one of ordinary skill in the art to modify modified Silver with the gas line and insufflation system of Mantell so the gas flow from the surgical cavity results from intermittently leaking gas from the surgical cavity. This allows for blockage and leakage to be detected ([0051]).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver (U.S. Pub No. 20180133416) in view of Scalici (U.S. Pub No. 20130096399) in view of Oruklu (U.S. Pub No. 20140358077) and further in view of Yang (U.S. Pub No. 20150226585).
Regarding claim 17, the modified device of Silver discloses the sensor (Scalici 54). However, modified Silver fails to disclose monitoring for a plurality of gas species and determining if the gas species measured includes monitoring for and determining if water vapor (H20) is within a respective desired range. Yang discloses a device with electronic sensors. Yang discloses a sensor (50) to measure water vapor ([0061]). It would be obvious to one of ordinary skill in the art to modify the modified sensor of Silver with the sensor of Yang for monitoring a plurality of gas species and determining 20) is within a respective desired range. This allows for the sensors to detect common gases.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver (U.S. Pub No. 20180133416) in view of Scalici (U.S. Pub No. 20130096399) in view of Oruklu (U.S. Pub No. 20140358077) and further in view of Weckstrom (U.S. Pub No. 20120136269).
Regarding claim 18, the modified device of Silver discloses the sensor (Scalici 54). However, modified Silver fails to disclose monitoring for a plurality of gas species and determining if the gas species measured includes monitoring for and determining if sevoflurane is within a respective desired range. Weckstrom discloses a liquid separation apparatus. Weckstrom discloses gas sensor (22) that monitors sevoflurane ([0023]). It would be obvious to one of ordinary skill in the art to modify the sensor of modified Silver with the sensor of Weckstrom for monitoring a plurality of gas species and determining if the gas species measured includes monitoring for and determining if Sevoflurane is within a respective desired range.. This allows for the device to detect common respiratory anesthetic agents such as Sevoflurane ([0023]).
Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver (U.S. Pub No. 20180133416) in view of Scalici (U.S. Pub No. 20130096399) in view of Oruklu (U.S. Pub No. 20140358077) and further in view of Klein (U.S. Pub No. 20130181169).
Regarding claim 21, the modified method of Silver fails to disclose. Klein discloses a system for reforming hydrocarbon gas. Klein discloses a sensor (106) that 
Regarding claim 22, since the modified method of Silver has been modified by Klein as seen in claim 21. It would be obvious wherein calculating each gas species includes calculating each gas species as a molar percentage by summing flow rates of individual gas species based on information from a plurality of gas species sensors and dividing by total flow rate for all gas species in the gas flow.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MOORE whose telephone number is (571)270-5595.  The examiner can normally be reached on Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/D.M./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783